Pierce, J.
This is an action of contract to recover from the defendant $2,500, which the plaintiff alleges the defendant, as the drawee of a check drawn on the defendant by the plaintiff and dated January 26, 1921, paid to a person not authorized to receive the same. At the close of the evidence, which as to all material matters was uncontradicted, the defendant requested the presiding judge to instruct the jury that “ Upon all the evidence and pleadings, the plaintiff cannot recover.” The defendant made four other requests for instructions which were refused. They were not argued and are treated as waived.
The material facts are as follows: The plaintiff went to the salesroom of the Hinchcliffe Motor Company, in Boston, saw a salesman (Bailey), and there negotiated for the purchase of a Jordan automobile. Later, Bailey called at her office and they orally agreed that she should buy a Jordan closed car for $2,500 and the plaintiff’s used car. Bailey told her that the reason he was willing to have a car sold at that price was that he had several cars of that type' at Worcester, at the Puritan Motor Company, the agents of the Hinchcliffe Motor Company, and they were just in the midst of the time of deflation when everybody was turning everything into cash and it was simply to be a cash transaction to be able to buy at that price. He asked her to have a check drawn to the Puritan Motor Company, instead of to the Hinchcliffe Motor Company. The plaintiff arranged a collateral loan with the defendant, so she could have money available to draw against, and thereafter gave Bailey her check drawn on the Old Colony Trust Company for $2,500, payable to the order of the Puritan Motor Company. Nothing was • said to her about the Puritan Motor Sales Company. She never saw Bailey again and the car was never delivered. *349In fact, the HinchcliEe Motor Company did not have as an agent the Puritan Motor Company or any other subagent with anything like that name; but had an agent, the Puritan Motor Sales Company, whose territory was limited to Hartford, Connecticut, and immediate vicinity in Connecticut. Bailey owed the Puritan Motor Sales Company about $3,000, and its claim was in the hands of William P. Everts, a Boston attorney, for collection. Bailey took the plaintiff’s check to Everts and offered it on account of his debt to the Puritan Motor Sales Company. Everts noticed that the check was payable, not to the Puritan Motor Sales Company but to the Puritan Motor Company, and mentioned that fact to Bailey who said that the check was intended for the Puritan Motor Sales Company. Everts then indorsed the check “ Puritan Motor Co. by Wm. P. Everts Attorney ” and deposited it to his personal account into which it was paid by the defendant, and sent his own check to his client.
Upon the foregoing facts, and the legitimate inferences to be drawn therefrom, it is plain the only question presented is one of fact, and is whether or not the plaintiff when she delivered the check to Bailey in payment of the car which she had purchased stood indifferent as to the personality of the payee. There is no positive evidence reported that the Puritan Motor Company is non-existing or a fictitious person or corporation; and if such be the fact, there is no evidence that the plaintiff as maker of the check knew of such fact. G. L. c. 107, § 31, cl. 3. It follows that the defendant was bound at its peril to ascertain the identity of the person named as payee, and that the judge refused rightly to direct a verdict for the defendant. Murphy v. Metropolitan National Bank, 191 Mass. 159, 161.

Exceptions overruled.